DETAILED ACTION
This communication is a first office action on the merits. Claims 11-13 and 19-23, as filed are currently pending and have been considered below.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the reference characters on the photos in Figs. 1-5 are difficult to read and the drawings in Figs. 6-9 are equally difficult to comprehend while also containing multiple artifact boxes that make it difficult to see the structure of the invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 12, 13 and 19-23 are objected to because of the following informalities:  In line 1 of each of the claims 12, 13 and 19-23, the phrase “tourniquet of claim” should be replaced by --tourniquet buckle assembly of claim--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2011/0307004).
Regarding claim 11, Johnson discloses an apparatus comprising:
a stepped buckle frame (135), including a frame member (rectangular portion of 137) and a step member (trapezoidal portion of 137);
a self-cinching sliding arm (139) transversely extending from a first side of said stepped buckle frame to a second opposing side of said stepped buckle frame, said sliding arm being configured to slide along the buckle frame bounded by the step member (Fig. 3 as shown);
a buckle connector (140), including a hook member (portion of 140 attached to the step member as shown in Fig. 3) and a strap channel base member (rectangular base portion of 140), said strap channel bar base member defining a central aperture (148); and
the hook member being configured to engage said step member of said buckle frame and guide the step member into an adjustably secured position (Fig. 3 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 13, 19, 20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 11 above.
Regarding claim 12, Johnson discloses the invention except for wherein the buckle frame has a cylindrical cross section. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cylindrical cross section, since a change in shape of an element involves only routine skill in the art wherein a cylindrical cross section would be smoother preventing snagging or snaring.

Regarding claim 13, Johnson further discloses wherein said self-cinching sliding arm forms a tongue and groove type engagement with said buckle frame (Fig. 3 as shown).

Regarding claim 19, Johnson further discloses wherein said step member of said buckle frame has a length that is slightly greater than a width of said hook member (Fig. 3 as shown wherein the width L1 is shown as being less than a length of the step member wherein the largest extent of the step member has a length L2).

Regarding claim 20, Johnson further discloses wherein said hook member width is about half of the lengthwise dimension of a base of said frame member (Claim 8).

Regarding claims 22 and 23, Johnson further discloses wherein the step member includes a raised step edge (Fig. 3 shows a front edge parallel with an opposed rear edge and the sliding arm), first and side supports extending toward the frame member (Fig. 3 shows two angled portions extending toward the frame member), but fails to disclose wherein the side supports are disposed generally perpendicular to the raise step edge and wherein the step member includes first and second base portions extending outwardly from the first and second side supports, respectively, and integrally formed with the frame.
It would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to use perpendicular side arms and forming base portions since Applicant has not disclosed that the perpendicular arms solves any stated problem or is for any particular purpose and it appears the angled arms would perform equally well.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. as applied to claim 11 above, and further in view of Heinz et al. (CA 2542058).
Regarding claim 21, Johnson further discloses wherein the hook member includes a trough and a leg extending from the trough (Fig. 3 as shown), but fails to disclose an end portion extending from the leg and offset from the leg by an angle of up to about 15 degrees.
Heinz et al. teaches an apparatus having an end portion offset by an angle (Fig. 6 as shown).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to include an end portion with an offset of up to about 15 degrees for easier insertion of the frame in the hook trough wherein discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677